Citation Nr: 0336426	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-00 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE


The propriety of the forfeiture invoked against the veteran 
for fraud.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran was a member of the Philippine Army ordered into 
service with the Armed Forces of the United States in 
December 1941, and was in beleaguered status until April 
1942, performing recognized guerrilla service from July 1942 
to October 1945.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action, in additional to that identified in the 
Remand, is required on your part.


REMAND

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  

The veteran has not been notified of VCAA.  VA should 
therefore take the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled Am. Veterans 
v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The veteran is hereby informed that if there is 
evidence supporting the issue on appeal, he must submit that 
evidence to VA.  

In addition, in January 2003, after the issuance of the 
statement of the case, additional evidence was received by 
VA.  This evidence was not reviewed by the RO with regard to 
the issue in appellate status.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  A VCAA letter should be issued to the 
veteran and VCAA should be followed.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


